internal_revenue_service number release date index number 6050p ------------------------------ ------------------------------ --------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------- telephone number ---------------------- refer reply to cc pa plr-109624-13 date date ty ------- legend entity entity state x date date date date date collection remedy dear ---------------- ------------------------------ --------------------------------- ------------ ----------------------- ------------------------ -------------------- --------------------------- ---------------------- ------------------------------------ this letter responds to the letter dated date submitted on behalf of entity requesting a ruling that entity is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law for the reasons set forth below we conclude that entity is required to comply with the reporting requirements of sec_6050p because the discharge_of_indebtedness was the result of an identifiable_event listed in sec_1_6050p-1 plr-109624-13 facts entity is a financial_institution chartered by state x engaged in among other activities the business of extending credit to consumers for the purchase of certain assets entity is the successor by merger to another financial_institution that had engaged in similar consumer credit activities as entity and which prior to the merger entered into an agreement with entity to engage in certain remedies for collection and enforcement of the retail_sale installment contracts relating to the consumer loans entity filed a complaint in the circuit_court of state x on date to recover a deficiency balance remaining on a consumer credit account after collection remedy had been taken the defendant filed a motion to dismiss the complaint the court on date issued an order dismissing the complaint also on date the defendant filed a counterclaim which she later amended that became the basis for the continuing litigation on date the defendant counterclaimant filed a motion for class certification the parties entered into a settlement and release agreement agreement on date and on the same date filed with the court a joint motion for preliminary approval of class action settlement agreement the following day the court entered an order preliminarily approving class action settlement preliminary order on date the court entered an order finally approving class action settlement and certifying a class for settlement purposes final order and also entered its final judgment in the case the preliminary order states that the parties have executed the agreement in order to settle and resolve the litigation as between them and the proposed settlement class the preliminary order states that the court finds preliminarily that under state x law entity would not accrue any deficiency balance or collect any deficiency judgment regarding ‘presale notices’ that failed to comply with the state x ucc the preliminary order further states that entity would be permitted to offset deficiency balances and judgments against damages claimed by the counterclaimant or class action members under the law of state x the preliminary order specifies that its findings are p ursuant to the agreement and for purposes of the settlement only the final order incorporates the preliminary order and the parties’ agreement the terms of the agreement specified the creation of a qualified_settlement_fund and the distribution from the fund to the class members and their counsel the agreement also specified that entity would submit a request for a private_letter_ruling to the irs requesting a ruling that entity is not required to file information returns relating to distributions from the settlement fund law and analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess plr-109624-13 of dollar_figure the report is to include the name address and taxpayer_identification_number of each person whose indebtedness is discharged the date of the discharge and the amount of indebtedness discharged in addition sec_1_6050p-1 of the treasury regulations provides that a discharge_of_indebtedness occurs if one of eight identifiable events that the regulation defines takes place of the identifiable events only two have a potential bearing on the requested ruling the first possible event sec_1_6050p-1 provides that an identifiable_event exists when the applicable_financial_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promised which has been bargained for by the parties restatement second contracts sec_71 in this case entity and the debtor- class members agreed to the entry of a judgment approved and supervised by the court which incorporates the parties’ agreement by which entity will write off all remaining debt balances as part of the overall settlement of the pending litigation this appears on its face to be the identifiable_event described in subsection f of the regulations the request for plr submitted on behalf of entity argues that the agreement does not reflect a mere agreement of the parties or any other identifiable_event but rather is simply a recognition that the write-off of the deficiency balances was required under the law of state x the law of state x provides that in a case where the collection remedy did not strictly comply with notice requirements there is an absolute bar on collecting any remaining deficiency balances the defendant’s motion to dismiss filed in response to entity 1’s complaint and the defendant’s counterclaim alleged that entity violated various aspects of the notice requirements in the presale notices sent to the class members as part of the collection remedy the settlement agreement acknowledges that the claims are premised on state law which bars the recovery_of deficiency balances in certain circumstances and t he settlement consideration provided in the agreement is determined by application of state law the agreement contains no admission or concession by entity with respect to the claims or defenses alleged in the class action counterclaim the agreement contains a specific denial of liability in paragraph which denial of liability was incorporated into the preliminary order and final order the final order recites that by entering into the settlement agreement the parties shall not be deemed to have admitted or conceded liability with respect to any of the pending claims or defenses alleged entity contends that the order granting the defendant’s motion to dismiss coupled with the preliminary and final orders approving the settlement constitutes a substantive ruling that the presale notices were defective and the deficiencies therefore were not legally accrued or collectible the original order dismissing the defendant from the case however was a one-sentence order with no substantive findings or memorandum opinion issued simultaneously with the filing of the defendant’s counterclaim the preliminary order approving the class action settlement plr-109624-13 specifically states that the findings are pursuant to the agreement and for the purposes of the settlement only the preliminary order was drafted by the parties and submitted to the court for signature rather than an order that resulted from an independent judicial investigation into the allegations and defenses of the parties entity has never made any admission regarding the alleged inadequacy of the presale notices it vigorously pursued the litigation including filing a motion for summary_judgment throughout the pendency of the case it was only by entering into a settlement agreement with the class members that entity gave up its disputed claims to deficiency amounts although the application of the law of state x regarding the adequacy of the presale notices may have been a factor in the parties’ decision to settle the litigation such considerations are typical of parties’ assessment of litigation hazards in arriving at a negotiated settlement as the preliminary order states the parties entered into the agreement which memorializes the parties’ negotiations and agreed-upon settlement of the litigation the agreement states that entity entered into the agreement because entity desires to settle the claims being asserted against it in the litigation for the purpose of avoiding the burden expense and uncertainty of continuing litigation the fact that the terms of the agreement were approved and incorporated into the circuit court’s preliminary order or final order does not serve to covert the discharge of the debt from being entered into voluntarily to one forced by operation of state law the settlement and release agreement should be taken on its face as an agreement between entity and the debtors to discharge the indebtedness at less than full consideration for the purpose of resolving the pending litigation therefore sec_1_6050p-1 applies the second possible event sec_1_6050p-1 provides that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1_6050p-1 a creditor’s defined policy includes both a written policy and the creditor’s established business practice in this case the cancellation of indebtedness is not a result of any defined policy or business practice of entity but rather by its decision to discontinue collection action as part of settling the litigation this decision therefore may fall within subsection g in any event even if subsection g of the regulation did not apply the event set forth in regulation subsection f as set forth above does apply and the sec_6050p reporting requirements must be met conclusion based solely on the information provided and the representations made entity is required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was the result of an identifiable_event listed in sec_1_6050p-1 plr-109624-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ashton p trice chief branch procedure administration enclosures copy of letter for sec_6110 purposes notice of intention to disclose notice cc
